Title: Hugh Nelson to Thomas Jefferson, 7 June 1816
From: Nelson, Hugh
To: Jefferson, Thomas


          
            Sir,
            Belvoir June 7th
          
          During the late session of Congress, there was committed to my Care for you, the small package herwith Sent, and addressed to you—by a Senator of the U.S—On leaving the City this package was put up in my Trunk and brought by me F to Fredericksburg—There changing my route to the lower Country instead of coming directly home, I entrusted the Trunk to an agent who was to forward it as soon as he coud conveniently—The Trunk was not
			 brought home until the last Evening—I therefore hasten to forward it immediately to you—I also send a small parcl parcel for Your daughter Mrs Randolph which was committed to my Care at Washington—this being put up in my Trunk, did not get to hand until yesterday with my Baggage—This will account for my Seeming inattention to these commissions—Accept assurances of my high Consideration
          Hugh Nelson
        